DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record Lanzoni (US 2015/0290349), in view of Ogawa (US 2016/0302654) and Affre (EP 3620180 A1) fails to teach or suggest the claimed invention, in particular when the movable part of the treatment machine is removed from the partitioning interface, the partitioning interface locks the opening of the wall and the second door system locks the through-opening of the partitioning interface, thereby allowing the movable part of the treatment machine to be removed for maintenance. 
Lanzoni figures 1-11A teach a machine for treating a medical apparatus comprising: 
	a treatment tank (9 bath) having a first opening (5) configured to allow a medical apparatus to be 
loaded into/unloaded from a first enclosure (4 tunnel) and a second opening (6) configured to allow the medical apparatus to be loaded into/unloaded from a second enclosure, 
	a first door system (11 first lateral wall) sealingly closing the first opening, 
	a second door system sealingly (12 second lateral wall) closing the second opening.[0032]
As to the limitation of a treatment system, Lanzoni teaches the disinfecting/sterilising machine (1) further comprises cleaning means (36) for washing and disinfecting/sterilizing an endoscope contained in the chamber (13) when the bath group (9, 10) is in the tunnel (4); the cleaning means (36) are generally of known type and can comprise a hydraulic circuit (not represented) which communicates with the chamber (13), for example by means of hydraulic conduits (37) which open into the upper wall (7) and/or in the bath (9), and which makes it possible to wash and sterilize an endoscope arranged in the bath (9).  The cleaning means (36) can comprise also a supply of water (obtainable for example by a connection to the municipal water supply or by means of a tank integrated in the disinfecting/sterilizing machine (1)), in order to perform one or more washing cycles repeatedly causing water to flow into the chamber (13) and 
Lanzoni is silent to the treatment system for treating the medical apparatus comprising one or more treatment circuits including one or more pumps and one or more solenoid valves.
Ogawa is directed towards an endoscope reprocessor wherein figure 16 teaches the treatment system for treating the medical apparatus comprising one or more treatment circuits (39 cleaning agent conduit, 64 medicinal solution conduit, 90 drain conduit) including one or more pumps (40, 42, 65) and one or more solenoid valves (10, 15).[0149-0161]
The treatment system of Lanzoni and Ogawa is silent a partitioning interface attached to a wall having an opening.
Affre is directed towards for disinfecting/sterilizing medicals apparatus, wherein figures 1-5 teach a partitioning interface (8 partition wall) configured to be attached to a wall (W) having an opening, 
the partitioning interface being configured to close the opening of the wall, the partitioning interface comprising at least one through-opening (Op), wherein, when the machine is in an operating position, the second door system is secured to the through-opening of the partitioning interface.
Although Affre is silent to a movable part configured to be removed from the partitioning interface, the movable part comprising a self-supporting frame and at least partially carrying the one or more pumps and the one or more solenoid valves of said treatment system the movable part being configured to assume a position immediately adjacent to the partitioning interface when the treatment machine is in the operating position, it would have been obvious to modify the machine of Lanzoni, Ogawa, and Affre in order to access the canisters stored in the lower portion of the treatment center.
However, the machine of Lanzoni, Ogawa, and Affre fails to teach or suggest when the movable part of the treatment machine is removed from the partitioning interface, the partitioning interface locks the opening of the wall and the second door system locks the through-opening of the partitioning interface, thereby allowing the movable part of the treatment machine to be removed for maintenance. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711